DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                             
Claims 1-20 are present for examination.                          

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.                         

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
In figure 1, for the label of “200” there is no corresponding description in the Specification.      
In fiure 3, it is shown that “T5 is connected to SCAN1”, but its corresponding depictions in paragraph [0075], “T5 is connected to SCANT”.                       
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13, 14, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schuele et al (US 2014/0198072), hereafter as Schuele, in view of Ding et al (USPN 11,269,461), hereafter as Ding.                                         
RE claim 1, Scheule discloses the invention substantially as claimed.                        
Schuele discloses that a display apparatus (see figure 1 and section [0042]; i.e., display apparatus 100), comprising:  a display substrate (see figure 1 and section [0042]]; i.e., display panel 104) and an ultrasonic transducer (see figures 1/2/3 and sections [0042], [0043], [0044]; i.e., ultrasonic transducer 212 or piezoelectric receiver 110), wherein the ultrasonic transducer comprises a receiving electrode layer (see figures 1/2/3 and sections [0042], [0043], [0044]; i.e., the piezoelectric receiving layer 110, or specifically piezoelectric layer 302 within each pixel 200), which is disposed between two opposite bottom surfaces of the display substrate (see figures 1/2/3 and sections [0042], [0043], [0044]; i.e., the receiving layer 110 is disposed between two opposite bottom surfaces of the display substrate/panel 104), and other parts of the ultrasonic transducer are disposed outside the display substrate (see figures 1/2/3 and sections [0042], [0044], [0051]; i.e., the transmitter 102 disposed outside/back of the display substrate/panel 104 is the other part of the ultrasonic transducer 212).                 

From the same field of endeavor, Ding teaches that a touch panel comprising a piezoelectric layer configured for emitting/receiving ultrasonic wave (see column 1 lines 44-58), specifically that a display device including pixel array layer 15 functions as both a pixel circuit for organic light emitting diode display and a receiving electrode of an ultrasonic fingerprint identification structure (see column 8 lines 31-55).  The motivation of Ding is to accurately identify a shape of an object, such as positions of the valleys and ridges of fingerprint can be judged according to the voltage signals converted from ultrasonic waves (see column 1 lines 20-40).                               
Schuele and Ding are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Schuele by including the teachings from Ding in order to accurately identify a shape of an object, such as positions of the valleys and ridges of fingerprint can be judged according to the voltage signals converted from ultrasonic waves.                               
RE claim 2, Schuele in view of Ding disclose that wherein the two opposite bottom surfaces of the display substrate comprises a shady surface and a light exiting surface, the receiving electrode layer is close to the shady surface, and other parts of the ultrasonic transducer are attached to one side, away from the light exiting surface, of the shady surface (see Schuele, figure 1; i.e., the receiving electrode layer 110 is close the shady surface of the backplane 108, and piezoelectric transmitter 102 being other parts of the ultrasonic transducer 212 being attached to bottom side of the display panel 104, away from the light exiting surface 112).                       
RE claim 3, Schuele in view of Ding disclose that wherein the other parts of the ultrasonic transducer comprise a piezoelectric material layer and a transmitting electrode layer (see Schuele, figure 
RE claim 13, Schuele in view of Ding disclose that a display device comprising the display apparatus (see sections [0042], [0043]; i.e., the display device 100).                       
RE claim 14, Schuele in view of Ding disclose that a processor; the processor is electrically connected to signal input terminal of the first pixel circuit in the display apparatus and is configured to control the first pixel circuit to drive the first light emitting device in the display apparatus to emit light, or receive a signal of the ultrasonic transducer in the display apparatus (see figures 8/13 and its associated depictions; i.e., controller 800).                           
RE claims 16 and 20, Schuele in view of Ding disclose that controlling the first pixel circuit to drive the first light emitting device in the display apparatus to emit light, or receive an echo signal of the ultrasonic transducer in the display apparatus and a non-transient computer readable storage medium, in which computer executable instructions are stored, wherein the computer executable instructions enable a computer to implement the control method of the display device (see figures 8/13/14 and its associated depictions; i.e., controller 800 and memory within display device 100).                  

Allowable Subject Matter
Claims 4-12, 15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                            

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.                     

Wang (US 2012/0194038): discloses that electrode of ultrasonic transducer.                    
Any inquiry concerning this communication from the examiner should be directed to Fred Tzeng whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 517-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    	
FFT
March 12, 2022